DETAILED ACTION
Status of the Application
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 4 is objected to because of the following informalities: in line 4, the recitation “defines, , the effective input” should be amended to recite “defines[[, ,]] the effective input” to remove the commas since they are grammatically unnecessary and duplicative in this context.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Pub. 2016/0349989).
Regarding claim 1, Yu teaches: an electronic device (FIGS. 1, 2; paragraph [0024]; electronic apparatus 100), comprising:
a display panel, comprising a display region (FIGS. 1, 2; paragraph [0025]; display unit 110 which includes a region on which content is displayed);
a touch component, comprising a touch region (FIGS. 1, 2, 4; paragraphs [0026], [0036]; touch pad 120 includes touch areas 422, 424, and 426 which together constitute “a touch region”); and
a processor, electrically connected to the display panel and the touch component (FIG. 1; paragraph [0027]; processing unit 130 is coupled to touch pad 120 to determine touch signals applied thereto and is coupled to display unit 110 to control a display frame),
wherein the processor defines at least one effective input region for executing a function of at least one input component in the touch region (FIG. 4; paragraph [0040], [0052]; processing unit 130 divides touch pad 120 into touch areas 422, 424, and 426, each of which are “effective input regions”.  Touch areas 422, 424, and 426 are predefined to correspond to a functional interface [input component] or a specific input tool as defined by a user.  When input is applied to the touch areas 422, 424, and/or 426, functions assigned thereto are executed),
to establish link setting information between the input component and the corresponding effective input region (FIG. 4; paragraphs [0040], [0052]; when a touch area 424 [effective input region] is predefined as having a first functional interface [input component], processing unit 130 links the first functional interface [input component] to the touch area 424 [effective input region].  This linking can be customized through an application program), and
execute the function of the input component according to the link setting information in response to a touch operation transmitted by the effective input region (FIG. 4; paragraphs [0052], [0053]; a touch input applied to touch area 424 [effective input region] to implement a function of the first functional interface [input component] results in the execution of the corresponding function by processing unit 130).  
Regarding claim 11, Yu teaches: wherein the link setting information comprises operation position information and enabling function setting information (FIG. 4; paragraphs [0039], [0052]; each of the touch areas 422, 424, and 426 have different functional interfaces.  According, the linking of one of the touch areas 422, 424, and 426 to particular functional interfaces by processing unit 130 necessarily includes operation position information [left touch area 422, middle touch area 424, and right touch area 426].  Additionally, as set forth above, the linking of a particular functional interface with a touch area 422, 424, or 426 is customized through an application program.  According, a user’s customization serves as “enabling function setting information” by enabling a particular touch area 422, 424, or 426 to correspond to a particular functional interface).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Regarding claim 2, Yu fails to explicitly disclose: wherein the input component is a stylus operating region, a scroll wheel, a dial, at least one shortcut key, or a function key of at least one keyboard.
However, Yu discloses that one of the functional interfaces [input component] may be a handwriting functional interface (paragraph [0052]).
Additionally, it was well-known and conventional before the effective filing date of Applicant’s claimed invention to utilize a stylus for applying handwriting input to a touch sensor.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify Yu to utilize the explicitly disclosed handwriting function interface as a stylus operating region.  Such a modification of Yu is suggested by the explicit disclosure of the handwriting function interface and the well-known and conventional knowledge in the art that stylus’ are commonly utilized for applying handwriting input to a touch sensor.  Such a modification merely fills in the gaps of Yu regarding what types input devices can be utilized to apply input to the explicitly disclosed handwriting function interface using well-known and conventional knowledge in the art.
Regarding claim 12, Yu fails to explicitly disclose: wherein the processor further comprises a storage unit, configured to store the link setting information.
However, it was well-known and conventional before the effective filing date of Applicant’s claimed invention for a processor to include some kind of storage or memory to store information.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify Yu to include a storage or memory in conjunction with the processing unit to store information.  Such a modification of Yu is implicit and suggested by the disclosure of various settings throughout the description thereof.  Such a modification merely fills in the gaps of Yu regarding how the disclosed settings are maintained through multiple uses of the device.

6.	Claims 3 – 4 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claim 1 above, in further view of Chien (U.S. Pub. 2016/0124602).
Regarding claim 3, Yu fails to explicitly disclose: wherein the processor further provides a setting interface displayed in the display region, for establishing the link setting information.
However, in a related field of endeavor, Chien discloses a touch sensor having predetermined touch areas corresponding to specific functions (paragraph [0020]).
With regard to claim 3, Chien teaches: wherein the processor further provides a setting interface displayed in the display region, for establishing the link setting information (FIGS. 3, 4; paragraphs [0020], [0021]; a setting interface can be displayed [FIG. 3] which allows a user to customize the size, shape, and location of first, second, and third touch areas corresponding to [link setting] functional interfaces of a left mouse button, right mouse button, and mouse scroll wheel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Yu in view of Chien to yield predictable results.  More specifically, the teachings of an electronic device that has a touch sensor with a plurality of areas that can be customizably assigned a functional interface, as taught by Yu, are known.  Additionally, the teachings of an electronic device that has a displayed setting interface for customizably setting touch areas with an assigned functional interface, as taught by Chien, are known as well.  The combination of the known teachings of Yu and Chien would yield the predictable result of an electronic device that has a touch sensor with a plurality of areas that can be customizably assigned a functional interface through a displayed setting interface.  In other words, it would have been obvious to implement the customization of Yu using a setting interface, as disclosed by Chien.  Such a modification merely fills in the gaps of Yu regarding the particular means for a user to customize touch areas and functional interfaces, as disclosed, by providing a displayed setting interface, as taught by Chien.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Yu in view of Chien to yield the aforementioned predictable results.
Regarding claim 4, Yu fails to explicitly disclose: wherein the setting interface comprises: a plurality of input component patterns, wherein each of the input component patterns individually corresponds to one of the input components; and a virtual touch region, corresponding to the touch region, wherein the processor defines, , the effective input region corresponding to the input component at a relative position in the touch region according to a position in the virtual touch region to which the input component pattern is moved, to establish the link setting information between the input component and the effective input region.
However, the combination of Yu and Chien teaches: wherein the setting interface comprises: a plurality of input component patterns, wherein each of the input component patterns individually corresponds to one of the input components (Yu; FIG. 4; paragraph [0052]; as set forth above, touch areas 422, 424, and 426 each correspond to a particular functional interface [input component].  Chien; FIGS. 3, 4; paragraphs [0020], [0021]; in the setting interface, a graphic representation [input component pattern] is displayed for each of the functions of a left mouse button, right mouse button, and mouse scroll wheel which correspond to first, second, and third touch areas, respectively [input component]); and
a virtual touch region, corresponding to the touch region (Chien; FIG. 3; it is implied via step 1 of the “setting” that the designated touch areas are displayed as virtual touch regions in response to a user drawing a corresponding touch area while customizing the settings),
wherein the processor defines, the effective input region corresponding to the input component at a relative position in the touch region according to a position in the virtual touch region to which the input component pattern is moved, to establish the link setting information between the input component and the effective input region (Yu; FIG. 4; paragraphs [0040], [0052]; processing unit 130 divides touch pad 120 into touch areas 422, 424, and 426, each of which are “effective input regions”.  Touch areas 422, 424, and 426 are predefined to correspond to a functional interface [input component] or a specific input tool as defined by a user.  When input is applied to the touch areas 422, 424, and/or 426, functions assigned thereto are executed.  When this teaching of Yu is modified by the setting interface of Chien, the processing unit 130 of Yu would define touch areas 422, 424, and 426 according to inputs applied to a setting interface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Yu in view of Chien to yield predictable results for at least the reasons set forth above with regard to claim 3.
Regarding claim 7, Yu fails to explicitly disclose: wherein the virtual touch region comprises one or more of the input component patterns.
However, Chien teaches: wherein the virtual touch region comprises one or more of the input component patterns (FIGS. 3, 4; paragraphs [0020], [0021]; as set forth above with regard to claim 4, in the setting interface, a graphic representation [input component pattern] is displayed for each of the functions of a left mouse button, right mouse button, and mouse scroll wheel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Yu in view of Chien to yield predictable results for at least the reasons set forth above with regard to claim 3.
Regarding claim 8, the combination of Yu and Chien teaches: wherein positions of the plurality of input component patterns in the virtual touch region do not overlap with each other (Yu; FIG. 4; paragraph [0038]; the touch areas do not overlap with one another.  When Yu is modified by Chien, it is logical that the graphical representations [input component patterns] of the touch areas would also not overlap).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Yu in view of Chien to yield predictable results for at least the reasons set forth above with regard to claim 3.
Regarding claim 9, the combination of Yu and Chien teaches: wherein the virtual touch region is proportionally located on the setting interface in correspondence to the touch region (Yu; FIG. 4; paragraphs [0038], [0051]; display area 414 is proportional to touch area 424.  Display area 414 may display a user interface corresponding to the functional interface of touch area 424.  When Yu is modified by Chien, it is logical that the graphical representations [input component patterns] of the touch areas would also be proportional to the touch areas).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Yu in view of Chien to yield predictable results for at least the reasons set forth above with regard to claim 3.

Allowable Subject Matter
7.	Claims 5, 6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon which is considered pertinent to applicant's disclosure includes: Zhang (U.S. Pub. 2017/0344215), Klein et al. (U.S. Pub. 2019/0250666), and Chung (U.S. Pub. 2013/0113724).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626